28

Case 4:19-cv-05436-JST Document 1 Filed 08/29/19 Page 1of5

Stefan H. Black, Bar No. 284499
sblack(@fordharrison.com

Shanda Lowe, Bar No. 278602
slowe@fordharrison.com

FORD & HARRISON LLP

350 South Grand Avenue, Suite 2300
Los Angeles, CA 90071

Telephone: 213-237-2400

Facsimile: 213-237-2401

Attorneys for Defendants
WAL-MART ASSOCIATES, INC. and
WALMART INC. (erroneousl sued
as WAL-MART STORES, INC.)
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

BIJON HILL, an individual, Case No.
Plaintiff, NOTICE OF REMOVAL OF
ACTION BY DEFENDANT
VS. WALMART INC. PURSUANT TO

28 U.S.C. §§ 1332, 1441 AND 1446

WALMART, INC., a Delaware
corporation; and DOES 1-25,
inclusive.,

Action Filed: July 19, 2019
Date of Removal: August 30, 2019

 

Defendants.

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA:

PLEASE TAKE NOTICE that Defendant Walmart Inc. (“Walmart”) files
this notice of removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.
I. INTRODUCTION

I. Plaintiff Bijon Hill (‘Plaintiff’) filed a complaint on July 19, 2019, in
the Superior Court of California, County of San Francisco, titled “BIJON HILL v.
WALMART INC. & Does 1-25,’ Case No. CGC-19-577764 (the “State Court
Action”). (Declaration of Stefan H. Black (“Black Decl.”) §§ 4-5, Ex. A)

 

 

 

_|- NOTICE OF REMOVAL
CASE NO.

 
Case 4:19-cv-05436-JST Document 1 Filed 08/29/19 Page 2 of 5

l 2. On August 30, 2019, Walmart also filed an Answer in the State Court
Action. (Black Decl. { 6, Ex. B.)

bo

a

3. Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
4 || pleadings, and orders served upon or filed by Walmart in this action are attached to
5 || the Declaration of Stefan H. Black as Exhibits A and B. (Black Decl. 9 4-7, Exs.
6 || A and B.)

7) I. NATURE OF THE SUIT
8 4. The Complaint filed in the State Court Action alleges ten counts of
9 || penalties for the late payment of wages in violation of Cal. Labor Code 203.

10 | I. BASIS FOR REMOVAL: DIVERSITY

1 5. A federal court has “original jurisdiction of all civil actions where the

12 || matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

13 || costs, and is between citizens of different states.” 28 U.S.C. §1332(a). “[A]ny civil

14 || action brought in a State Court of which the district courts of the United States have

15 || original jurisdiction, may be removed by the defendant.” 28 U.S.C. §1441(a).

16 | Therefore, a state court action may be removed if (1) the action is between citizens

17 | of different states, and (2) the matter in controversy exceeds the sum of $75,000,

18 || exclusive of interest and costs. Each of these requirements is met in this case.

19 A. Complete Diversity of Citizenship

20 6. Plaintiff resides in California. “The place where a man lives is

21 || properly taken to be his domicile until facts adduced establish the contrary.” Dist.

22 || of Columbia v. Murphy, 314 U.S. 441, 455 (1941)). In the instant case, no facts

23 || have been adduced to rebut the presumption that Plaintiff is domiciled in California.

24 || Therefore, Plaintiff is a citizen of the State of California for diversity purposes.

25 7. “TA] corporation shall be deemed to be a citizen of any State and

26 | foreign state by which it has been incorporated and of the State or foreign state

27 || where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).

28 8. Walmart is incorporated under the laws of the State of Delaware.

Foro & HARRISON

 

LLP 2 NOTICE OF REMOVAL
ATTORNFYS AT LAW ve CASE NO.

 

 

 
No

Go

28

FORD & HARRISON
LLP
ATTORNEYS AT LAW
Lois ANGELES

Case 4:19-cv-05436-JST Document 1 Filed 08/29/19 Page 3 of 5

(Black Decl. { 8; Compl. § 1.) Walmart’s principal place of business is in Arkansas.
(Black Decl. 4 9-10, Ex. C.) Accordingly, Walmart is a citizen of Delaware and
Arkansas for diversity purposes.

9. Because Plaintiff is a citizen of California and Walmart is a citizen of
Delaware and Arkansas, complete diversity exists between the parties.

B. Amount in Controversy Exceeds $75,000

10. A defendant’s notice of removal need include only a plausible
allegation that the amount in controversy exceeds the jurisdictional threshold.
Evidence establishing the amount is required only when the plaintiff contests, or the
court questions, the defendant’s allegation. Dart Cherokee Basin Operating Co.,
LLC v. Owens, S. Ct. 547, 554 (2014); see also Sanchez v. Monumental Life Ins.
Co., 102 F.3d 398, 403-04 (9th Cir. 1996),

11. Plaintiff alleges that the total amount of her unpaid overtime and
premium pay alone is $540,943.90. (Compl. at Prayer for Relief.)

12. Thus, this Court has original jurisdiction over the claims asserted by
Plaintiff in this action based on diversity of citizenship jurisdiction under 28 U.S.C.
§§ 1332(a)(1) and 1441 (a).

IV. THE NOTICE OF REMOVAL IS PROCEDURALLY CORRECT

13. Pursuant to 28 U.S.C. § 1446(a), Walmart has attached to this notice
and the declaration of Stefan H. Black, all pleadings, process, orders, and all other
filings in the state court action. (Black Decl. §§ 4-7, Exs. A and B.)

14. Plaintiff delivered a copy of the Complaint and the Summons on
Walmart’s agent for service of process on July 31, 2019. Therefore, this Notice of
Removal is timely filed under 28 U.S.C. § 1446(b).

15. Walmart will promptly file and serve a notice of removal to the Clerk
of Superior Court of California, County of San Francisco. (See Black Decl. § 11
Ex. D.)

16. As required by 28 U.S.C. §1446(d), Walmart will give notice of this

 

 

 

2 NOTICE OF REMOVAL
“J CASE NO.

 
tw

tad

Ln

28

FORD & HARRISON
>

ULI

ATTORNEYS AT LAW

foe ANCE PS

Case 4:19-cv-05436-JST Document 1 Filed 08/29/19 Page 4of 5

removal to Plaintiff. (Black Decl. J 11, Ex. D.)
Vv. VENUE

17. This action was brought and is pending before the Superior Court of
California, San Francisco County.

18. San Francisco County, California is located within the Northern
District of California. In addition, because the action arises in San Francisco
County, it shall be assigned to the San Francisco Division. See Civil L.R. 3-2(d).

19. Thus, venue is proper pursuant to 28 U.S.C. § 84(c)(2) because this is
the “district and division embracing the place where [Plaintiffs] action is pending.”
28 U.S.C. §1441 (a), & 1446(a).

VI. CONCLUSION

WHEREFORE, Walmart prays that the Court will remove this civil action
from the Superior Court of the State of California, San Francisco County, to the
United States District Court for the Northern District of California. By removing
the action to this Court, Walmart does not waive any defenses, objections, or

motions available to it under state or federal law.

Dated: August 29, 2019 Respectfully submitted,

FORD & HARRISON LLP

By: _/s/ Stefan H. Black
Stefan H. Black
Shanda Y. Lowe
Shannen T. Garrett
Attorneys for Defendants
WALMART INC.

 

 

 

 

4 NOTICE OF REMOVAL
“~ CASE NO.

 
i

tad

28

FORD & HARRISON

ATTORNE

LLP

Los ANgEL FS

At Law

Case 4:19-cv-05436-JST Document 1 Filed 08/29/19 Page 5of5

PROOF OF SERVICE
I, Curfew F. Wilson, declare:

_, Jam a citizen of the United States and employed in Los Angeles County,
California. I am over the age of eighteen years and not a party to the within-entitled
action. My business address is 350 South Grand Avenue, Suite 2300, Los Angeles,
California 90071. On August 29, I served a copy of the within document(s):

NOTICE OF REMOVAL OF ACTION BY DEFENDANT WALMART
INC. PURSUANT TO 28 U.S.C. §§ 1332, 1441 AND 1446

x (U.S. MAIL) By placing the document(s) listed above in a sealed
envelope with postage thereon fully prepaid, in the United States
mail at Los Angeles, California addressed as set forth below. I am
readily familiar with the firm's practice of collection and processing
correspondence for mailing. Under that practice it would be
deposited with the U.S. Postal Service on that same day with postage
thereon fully prepaid in the ordinary course of business. | am aware
that on motion of the party served, service is presumed invalid if
postal cancellation date or postage meter date is more than one day
after date of deposit for mailing in affidavit.

O (OVERNIGHT DELIVERY) by placing the document(s) listed |
above in a sealed Federal Express envelope and affixing a pre-paid
air bill, and causing the envelope to be delivered to a Federal Express
agent for delivery.

oO (E-MAIL) By transmitting via electronic mail the document(s) listed
above to the e-mail address set forth below on this date before 5:00
p.m.
Joseph H. Low IV Attorneys for Plaintiff

The Law Form of Joseph H. Low IV
100 Oceangate, 12th Floor

Long Beach, Ca 90802

Telephone: (562) 901-0840
Facsimile: (562) 901-0841

 
 
 

\
State of California

4

ent

   
 

I declare under penalty of perjury-unded# the laws of th

that the above is true and correct.

Executed on August 29, 2019, at Las

AH al

Ay
CURFEW F- WILSON
\ \

|

 

\

 

 

 

5 NOTICE OF REMOVAL
~ CASE NO.

 
